Citation Nr: 1526166	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating greater than 50 percent prior to August 25, 2010, and greater than 60 percent from August 25, 2010, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1946 to July 1947.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a February 2013 rating decision, the RO increased the Veteran's 50 percent rating for bilateral hearing loss to 60 percent, effective January 4, 2013.  In a January 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating to 60 percent, effective August 25, 2010.  Regardless of the RO's and AMC's actions, the issue remains before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's claim was remanded by the Board for further development in June 2014.  The matter again is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2014 Board remand noted that the electronic claims file included a January 26, 2010 VA Audiology Note, which indicated that an audiogram was completed and was available under "<Tools> <AudiogramDisplay>."  As the Board did not have access to the document and as it was not otherwise included in the electronic claims file, a remand was required to associate the audiogram with the electronic claims file.

Subsequent to the June 2014 Board remand, there is no evidence that the audiogram has been associated with the claims file.  The AMC associated an additional copy of the January 26, 2010, VA Audiology Note, but did not associate a copy of the audiogram referenced in that Note.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the electronic claims file (either VBMS or Virtual VA) the audiogram completed on January 26, 2010 (reflecting the puretone thresholds from 1000 to 4000 Hertz).  Again, the Board recognizes that the January 26, 2010, VA Audiology Note has been associated with the record.  What has not been associated with the record is the audiogram referenced in that Note and indicated to be available under "<Tools> <AudiogramDisplay>."  As discussed above, the Board does not have access to CAPRI or other records repository for this record and given that the Audiology Note does not include the puretone thresholds necessary to fully evaluate the Veteran's level of hearing acuity, the January 26, 2010, VA Audiology Note alone is insufficient.  

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




